Citation Nr: 0531516	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  00-20 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for the veteran's degenerative disc disease of the 
thoracic and lumbar spine, on appeal from the initial grant 
of service connection, for the period prior to July 8, 1997.

2.  Entitlement to a disability rating in excess of 40 
percent for the veteran's degenerative disc disease of the 
thoracic and lumbar spine, on appeal from the initial grant 
of service connection, for the period on or after July 8, 
1997 and prior to January 19, 2005.

3.  Entitlement to a disability rating in excess of 60 
percent for the veteran's degenerative disc disease of the 
thoracic and lumbar spine, on appeal from the initial grant 
of service connection, for the period on or after January 19, 
2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran had active service from October 1943 to April 
1946, August 1946 to December 1948, November 1949 to 
September 1955, and June 1956 to September 1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) that, in 
pertinent part, established service connection for the 
veteran's degenerative disc disease of the thoracic and 
lumbar spine and assigned a 20 percent evaluation. In October 
2001, the RO increased the evaluation for the veteran's 
degenerative disc disease of the thoracic and lumbar spine 
from 20 to 40 percent and effectuated the award as of July 8, 
1997.  The case was remanded by the Board in April 2004 for 
further development.  Thereafter, in May 2005, the RO 
increased the evaluation for the veteran's degenerative disc 
disease of the thoracic and lumbar spine from 40 to 60 
percent and effectuated the award as of January 19, 2005.

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected 
degenerative disc disease of the thoracic and lumbar spine.  
Because the veteran is appealing the initial assignment of 
his disability ratings, the severity of the disabilities are 
to be considered during the entire period from the initial 
assignment of the disability ratings to the present.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  In arriving at 
all the decisions in this case, the Board has considered the 
requirements of Fenderson; however, the evidence of record 
shows that the manifestations of his service-connected 
degenerative disc disease of the thoracic and lumbar spine 
have been generally consistent during the three time periods 
in question.  


FINDINGS OF FACT

1.  For the period prior to July 8, 1997, the veteran's 
service-connected degenerative disc disease of the thoracic 
and lumbar spine was manifested by complaints of occasional 
pain with occasional spasm and no more than moderate 
limitation of motion.

2.  For the period from July 8, 1997, and prior to January 
19, 2005, the veteran's service-connected degenerative disc 
disease of the thoracic and lumbar spine was manifested by no 
more than "severe" limitation of motion in the lumbar spine 
(forward flexion of the thoracolumbar spine to at least 20 
degrees and combined range of motion of the thoracolumbar 
spine of at least 30 degrees); the spine was not ankylosed; 
and there is nothing in the record to suggest that he had 
pronounced intervertebral disc syndrome with findings like 
absent ankle jerk or periods of acute signs or symptoms of 
intervertebral disc syndrome that required bed rest 
prescribed by a physician, and treatment by a physician of at 
least 6 weeks a year.

3.  For the period since January 19, 2005, the veteran's 
service-connected degenerative disc disease of the thoracic 
and lumbar spine has been manifested by primarily by chronic 
pain worsened by standing, bending, or lifting; moderate 
muscle spasms, forward flexion of the thoracolumbar spine to 
at least 20 degrees and combined range of motion of the 
thoracolumbar spine of at least 30 degrees; the spine was not 
ankylosed; and there is nothing in the record to suggest that 
he had pronounced intervertebral disc syndrome with findings 
like absent ankle jerk or periods of acute signs or symptoms 
of intervertebral disc syndrome that required bed rest 
prescribed by a physician.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for the service-connected degenerative disc disease of the 
thoracic and lumbar spine have not been met for the period 
prior to July 8, 1997.  38 U.S.C.A. §§ 1155, 5107(a) (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.27, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5291, 5292, 5293, 5295 (1997).

2.  The criteria for an evaluation in excess of 40 percent 
for the service-connected degenerative disc disease of the 
thoracic and lumbar spine have not been met for the period 
from July 8, 1997 and prior to January 19, 2005.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 
4.7, 4.10, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5237, 5242, 5243 (2004); 38 C.F.R. § 4.71a, Diagnostic Codes 
5291, 5292, 5293, 5295 (2002).

3.  The criteria for an evaluation in excess of 60 percent 
for the service-connected degenerative disc disease of the 
thoracic and lumbar spine have not been met for the period 
since January 19, 2005.  38 U.S.C.A. §§ 1155, 5107(a) (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.10, 4.25, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2004); 
38 C.F.R. § 4.71a, Diagnostic Codes 5291, 5292, 5293, 5295 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran argues that an increased disability rating is 
warranted during each stage of his appeal period for his 
service-connected degenerative disc disease of the thoracic 
and lumbar spine.  Having carefully reviewed all the evidence 
of record in light of the applicable law, the Board has 
determined that these claims will be denied because the 
preponderance of the evidence is against the claims.  

The law provides that disability ratings are intended to 
compensate reductions in earning capacity as a result of the 
specific disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify various disabilities.  See 
38 C.F.R. Part 4.  In considering the severity of a 
disability it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of 
the whole recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  38 
C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Entitlement to a disability rating in excess of 20 percent 
for the veteran's degenerative disc disease of the thoracic 
and lumbar spine, on appeal from the initial grant of service 
connection, for the period prior to July 8, 1997.

Prior to July 8, 1997, the veteran's degenerative disc 
disease of the thoracic and lumbar spine was rated as 20 
percent disabling under Diagnostic Code 5293 for 
intervertebral disc syndrome.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5293 (1997).  Diagnostic Code 5293 for intervertebral 
disc syndrome provided a 20 percent rating for moderate 
symptoms with recurring attacks, a 40 percent rating for 
severe symptoms including recurring attacks with intermittent 
relief, and a 60 percent rating for pronounced, persistent 
symptoms.  

During the period in question, the veteran's service-
connected degenerative disc disease of the thoracic and 
lumbar spine was manifested by, at most, moderate symptoms 
with recurring attacks.  The veteran's only complaint during 
his January 1996 VA examination was of periodic pain.  In 
September 1996 he indicated that he was occasionally 
immobilized by pain and that he had been self-treating with 
over the counter medication and ointment for many years.  
During his December 1996 private medical evaluation, he 
reported general tingling in the left lower extremity, and 
spasm in the thoracic and lumbar region was noted.  The Board 
does not find that these objective and subjective findings 
more nearly approximate the criteria for a 40 percent rating 
for severe symptoms including recurring attacks with 
intermittent relief.  For these reasons, the Board finds that 
the veteran's symptoms are consistent with no more than a 20 
percent evaluation under Diagnostic Code 5293.

The Board has considered other Diagnostic Codes for 
application.  Diagnostic Code 5295 for lumbosacral strain 
provides a 20 percent rating for muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position; and a 40 percent evaluation for severe 
symptoms with listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(1997).  

The veteran's January 1996 VA examination specifically found 
"no evidence of spasm"; however, as noted above, spasm was 
noted during the December 1996 private evaluation.  Neither 
the VA nor the private evaluator noted severe symptoms with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  For these reasons, the Board finds that the 
veteran's symptoms are consistent with no more than a 20 
percent evaluation under Diagnostic Code 5295.

Diagnostic Code 5003 pertains to degenerative arthritis and 
is rated according to limitation of motion of the affected 
joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (1997).  
Diagnostic Code 5292 applies to limitation of motion of the 
lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(1999).  Limitation of the dorsal (thoracic) spine was rated 
as noncompensable where mild or slight and as 10 percent 
disabling if moderate or severe.  38 C.F.R. § 4.71, 
Diagnostic Code 5291 (2003).  

In order to warrant a rating in excess of 20 percent under 
these Diagnostic Codes, severe limitation of motion must be 
shown.  The January 1996 VA examination report noted that 
"the only abnormal range is a flexion limited to 45 
degrees" although the examiner also noted that there was 
pain in all ranges of motion.  Further, the December 1996 
private examination report noted that range of motion was 
"restricted" with regard to flexion, extension, and left 
rotation.  As the latter examination report is vague with 
regard to the veteran's limitation of motion and as the VA 
examination revealed significant range of motion, the Board 
finds that a disability evaluation in excess of 20 percent is 
not warranted under Diagnostic Codes 5292.  Similarly, a 
separate or higher rating is not warranted under Diagnostic 
Code 5291 as the veteran's disability rating already exceeds 
the highest schedular rating under than Diagnostic Code, and, 
in any event, as noted above, severe limitation of motion is 
not shown.  The Board notes that separate disability 
evaluations under Diagnostic Code 5295 and 5292 and/or 5291 
are not warranted as they all involve limitation of motion.  
38 C.F.R. § 4.14 (1997); VAOPGCPREC. 09-98.

The Board has considered the application of 38 C.F.R. § 4.40 
(consider "functional loss" "due to pain"), and 38 C.F.R. 
§ 4.45 (consider "[p]ain on movement, swelling, deformity, 
or atrophy on disuse" in addition to "[i]nstability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing", incoordination, and 
excess fatigability) in this case.  See also DeLuca v. Brown, 
8 Vet. App. 202 (1995).  However, an increased rating is not 
warranted on the basis of these regulations.  The evidence of 
record shows that the veteran's primary complaint is of pain.  
While the Board notes that the 1996 VA examiner indicated 
that the veteran had pain with all movements and while the 
veteran has reported that he was occasionally immobilized due 
to pain, the Board finds the results of the 1996 examinations 
do not reveal a degree of functional loss due to pain, 
fatigue, weakness, incoordination, and repetition which would 
warrant a higher evaluation.  The evidence is negative as 
regards deformity, atrophy, instability of station, and 
instability of locomotion due to the service-connected low 
back disorder.

In light of all the evidence of record, the Board does not 
find that an increased rating is warranted under 38 C.F.R. 
§§ 4.40 or 4.45.  After review of all material issues of fact 
and law, the Board concludes that a preponderance of the 
evidence is against entitlement to a higher schedular 
evaluation for his degenerative disc disease of the thoracic 
and lumbar spine prior to July 8, 1997.  Finally, and for the 
reasons discussed above, the evidence in this case is not so 
evenly balanced so as to allow application of the benefit of 
the doubt rule as required by law and VA regulations.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1997).

Entitlement to a disability rating in excess of 40 percent 
for the veteran's degenerative disc disease of the thoracic 
and lumbar spine, on appeal from the initial grant of service 
connection, for the period on or after July 8, 1997 and prior 
to January 19, 2005.

Amendments to the criteria governing the evaluation of 
intervertebral disc syndrome became effective on September 
23, 2002, while the veteran's appeal was pending.  See 
Schedule for Rating Disabilities; Intervertebral Disc 
Syndrome, 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).  
Subsequently, in August 2003, further amendments were made to 
the criteria used in rating disabilities of the spine, to 
include disabilities of the thoracolumbar spine, effective 
from September 26, 2003.  See Schedule for Rating 
Disabilities; The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2004)).  The Board will not consider the September 2002 or 
September 2003 regulatory amendments prior to their effective 
dates.  38 U.S.C.A. § 5110(g) (West 2002).  

Effective from September 23, 2002, intervertebral disc 
syndrome (preoperatively or postoperatively) is evaluated on 
the basis of the total duration of incapacitating episodes 
over the past 12 months or by combining under 38 C.F.R. 
§ 4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).  (Effective September 26, 2003, intervertebral disc 
syndrome was assigned a new diagnostic code number (5243), 
the instruction with respect to the separate evaluation of 
neurologic and orthopedic manifestations was re-worded and 
moved to Note 1, following the General Rating Formula for 
Diseases and Injuries of the Spine, and the above-mentioned 
instruction was re-phrased to state that intervertebral disc 
syndrome (pre-operatively or post-operatively) is to be 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under section 4.25; 
however, these revisions were intended to be clarifying and 
non-substantive in nature.  See Schedule for Rating 
Disabilities; The Spine, 67 Fed. Reg. 56,509, 56,510 (Sept. 
4, 2002) (indicating that the then-proposed amendment "would 
make editorial changes", but would not "represent any 
substantive change to the recently adopted evaluation 
criteria for intervertebral disc syndrome")).  If 
intervertebral disc syndrome is present in more than one 
spinal segment, each segment is to be evaluated separately, 
provided that the effects in each spinal segment are clearly 
distinct.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004), 
Note (2).  (The Board notes that some of the Notes were 
inadvertently omitted when Diagnostic Code 5293 was re-
published as Diagnostic Code 5243 in August 2003; however, 
this has since been corrected.  See Schedule for Rating 
Disabilities; The Spine; Correction, 69 Fed. Reg. 32,449 
(June 10, 2004)).

With regard to the first method of evaluation (total duration 
of incapacitating episodes over the past 12 months), the new 
criteria provide that a 10 percent evaluation is warranted if 
incapacitating episodes have a total duration of at least one 
week but less than two weeks; a 20 percent evaluation is 
warranted if incapacitating episodes have a total duration of 
at least two weeks but less than four weeks; a 40 percent 
rating is warranted if the total duration is at least four 
weeks but less than six weeks; and a 60 percent rating is 
warranted if the total duration is at least six weeks.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004).  An 
"incapacitating episode" is defined as "a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician".  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2004), Note (1).

With regard to the second method of evaluation (combining 
separate evaluations of chronic orthopedic and neurologic 
manifestations), the criteria effective from September 23, 
2002 provide that when evaluating intervertebral disc 
syndrome on the basis of chronic manifestations, orthopedic 
disabilities are to be evaluated using the criteria from the 
most appropriate orthopedic diagnostic code(s), and 
neurologic disabilities are to be evaluated separately using 
the criteria from the most appropriate neurologic code(s).  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003), Note (2).  
The term "chronic orthopedic and neurologic manifestations" 
were defined as "orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so".  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003), Note (1).  (As noted previously, 
effective from September 26, 2003, the instruction with 
respect to the separate evaluation of neurologic and 
orthopedic manifestations was re-worded and moved to Note 1, 
following the General Rating Formula for Diseases and 
Injuries of the Spine; however, the change was intended to be 
clarifying and non-substantive in nature.)

Effective from September 26, 2003, disabilities of the lumbar 
spine (other than intervertebral disc syndrome, when it is 
evaluated on the basis of incapacitating episodes) are to be 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine.  See Schedule for Rating Disabilities; 
The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243).  Under that 
rating formula, a 10 percent rating is warranted if forward 
flexion of the thoracolumbar spine is greater than 60 degrees 
but not greater than 85 degrees; or if the combined range of 
motion of the thoracolumbar spine is greater than 120 degrees 
but not greater than 235 degrees; or if there is muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spine contour; or if there is 
vertebral body fracture with loss of 50 percent or more of 
the height.  A 20 percent rating is warranted if forward 
flexion of the thoracolumbar spine is greater than 30 degrees 
but not greater than 60 degrees; or if the combined range of 
motion of the thoracolumbar spine is not greater than 
120 degrees; or if there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spine 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is assigned for forward 
flexion of the thoracolumbar spine 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.  And a 
50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  ("Unfavorable ankylosis" 
is defined, in pertinent part, as "a condition in which the 
entire thoracolumbar spine is fixed in flexion or 
extension".  See id., Note (5)).  These criteria are to be 
applied irrespective of whether there are symptoms such as 
pain (whether or nor it radiates), stiffness, or aching in 
the affected area of the spine, id., and they "are meant to 
encompass and take into account the presence of pain, 
stiffness, or aching, which are generally present when there 
is a disability of the spine".  68 Fed. Reg. at 51,455 
(Supplementary Information).

The new rating formula for diseases and injuries of the spine 
specifies that any associated objective neurologic 
abnormalities including, but not limited to, bowel or bladder 
impairment, are to be rated separately from orthopedic 
manifestations, under an appropriate diagnostic code.  The 
new rating formula also specifies that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  Id., Note 
(2).  Provided, however, that, in exceptional cases, an 
examiner may state that because of age, body habits, 
neurologic disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion generally recognized by VA.  Id., Note 
(3).  Further, the term "combined range of motion" refers 
to "the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation"; 
provided, however, that the aforementioned normal ranges of 
motion for each component of spinal motion, as recognized by 
VA, are the maximum that can be used for calculation of the 
combined range of motion, and each range of motion 
measurement is to be rounded to the nearest five degrees  
Id., Notes (2) and (4).

During the period from July 8, 1997, and prior to January 19, 
2005, the pertinent evidence includes the veteran's 
statements, VA treatment records, and five VA examinations of 
the spine.  During this period, the veteran reported that his 
symptoms were worsening.  He continued to report dull, 
intermittent back pain and examinations revealed spasm and 
pain on palpation.  Initially, he reported that he was taking 
Aleve, and over-the-counter medication, constantly.  
Beginning in May 2000, VA treatment records noted that he was 
prescribed muscle relaxers and pain pills.  The 2003 VA 
examiner summarized that the veteran's service-connected back 
disorder "would give him difficulty with standing for 
protracted periods of time, walking long distances, and doing 
repetitive bending, stooping, or lifting."  He described the 
veteran as a "limited community ambulator without the aid of 
an orthopedic assistive device."  

With regard to limitation of motion, his flexion was 
consistently noted to be 20 degrees, his side bending was 
consistently recorded as 10 degrees, and his rotation was 
consistently noted to be 0 degrees.  His extension was 
initially recorded as 10 degrees during the 1997, 1998, and 
1999 examinations, and then it was noted to be 0 degrees in 
his 2001 and 2003 VA examination.  There was only a slight 
increase in symptoms in 1999 after three minutes on a 
treadmill at standard speed and no change in range of motion 
after ten repetitions of a 40 pound weight, although spasms 
did increase.  Significantly, a 40 percent rating is the 
maximum schedular rating under both the old and the amended 
regulations for limitation of motion of the lumbar spine 
absent ankylosis, which has not been demonstrated in this 
case.  The Court has held that, when a Diagnostic Code 
provides for compensation based upon limitation of motion, 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups." 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, where 
the veteran is in receipt of the maximum evaluation due to 
limitation of motion, as here, those regulations are not for 
application.  Johnston v. Brown, 10 Vet. App. 80, 84-85 
(1997).

Further, the evidence shows that the veteran has minimal 
neurological abnormalities.  In November 2001 he first 
reported pain radiating to the knees; VA examinations in 
1997, 1998, and 1999, and 2001 repeatedly noted the lack of 
significant radiculopathy or sensory problems.  In February 
2003 he first reported a tingling in the lower extremities.  
Further, there is nothing in the record to suggest that he 
had pronounced symptoms or periods of acute signs or symptoms 
of intervertebral disc syndrome that required bed rest 
prescribed by a physician, and treatment by a physician.  He 
specifically denied incapacitating episodes that required 
bedrest during his February 2003 VA examination.  Thus, there 
is no evidence of incapacitating episodes having a total 
duration of at least 6 weeks in the past twelve months which 
would warrant a 60 percent rating.  

Under the circumstances-given the totality of the evidence-
it is the Board's conclusion that the veteran did not have 
pronounced symptoms or incapacitating episodes of 
intervertebral disc syndrome, as defined by VA regulations, 
during this period.  For the reasons explained above, the 
preponderance of the evidence is against the assignment of a 
schedular evaluation in excess of 40 percent between July 8, 
1997, and January 19, 2005. 

Entitlement to a disability rating in excess of 60 percent 
for the veteran's degenerative disc disease of the thoracic 
and lumbar spine, on appeal from the initial grant of service 
connection, for the period on or after January 19, 2005.

As noted above, the current 60 percent rating exceeds the 
maximum schedular rating under both the old and the amended 
regulations for limitation of motion of the thoracolumbar 
spine absent ankylosis, which has not been demonstrated in 
this case.  Consequently, the provisions of 38 C.F.R. §§ 4.40 
and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) are 
not for application.  Johnston v. Brown, 10 Vet. App. 80, 84-
85 (1997).  Similarly, the current 60 percent rating is the 
maximum schedular rating under both the old and the amended 
regulations for intervertebral disc syndrome.

Thus, to that extent, an increased schedular evaluation is 
not warranted under either the old or new regulations.  
Accordingly, the Board must consider the extent of the 
veteran's intervertebral disc syndrome under the General 
Rating Formula for Diseases and Injuries of the Spine, 
including any associated objective neurologic abnormalities, 
such as bowel or bladder impairment.  38 C.F.R. § 4.124a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1).  The veteran's intervertebral disc syndrome 
is manifested primarily by chronic pain and moderate muscle 
spasms.  He takes medication.  Notably, the January 2005 VA 
examiner found that even slower than standard treadmill 
testing caused severe back pain and spasticity with a 
complete loss of forward flexion dynamics.  The examiner 
noted that the veteran had difficulty traversing a 50 foot 
space and ambulated slowly without an assistive device.  He 
was described as "housebound, or minimally a community 
ambulator due to severe recurrent thoracolumbar back pain and 
spasms."  An April 2005 VA social and industrial survey 
noted that the veteran was "ambulating freely, without 
accompaniment."  The veteran reported that his daily 
activities included eating, washing himself, and helping his 
wife around the house.  He enjoys reading, playing the 
keyboard, and using the computer.  He was described as 
"functional and can take care of his activities of daily 
living."  He reported that if his back hurts him, he tells 
people that he has to take a rain check, and he gets some 
rest.  

The preponderance of the evidence is against a higher rating 
under the General Rating Formula for Diseases and Injuries of 
the Spine.  As noted above, the veteran does not have 
ankylosis of the lumbar spine.  Rather, the report of his 
January 2005 VA examination shows that he can flex his 
thoracolumbar spine to at least 20 degrees and that he has a 
combined range of motion of the thoracolumbar spine of at 
least 30 degrees.  The preponderance of the evidence is 
similarly negative for any objective evidence of neurologic 
impairment, such as footdrop, weakness, atrophy, or radiating 
back pain on straight leg raising.  During the January 2005 
VA examination, the veteran denied bowel and bladder 
impairment and any significant radiculopathy.  As such, there 
is no basis for assigning a separate compensable evaluation 
for any neurologic involvement.  Accordingly, even when 
combining the evaluations for the orthopedic and neurologic 
aspects of the veterans' intervertebral disc syndrome, the 
veteran cannot meet the criteria for a rating in excess of 60 
percent under the General Rating Formula for Diseases and 
Injuries of the Spine.

Inasmuch as the manifestations of the veteran's service- 
connected low back disability do not meet the criteria for an 
increased rating under any of the applicable diagnostic 
codes, old or new, a rating in excess of 60 percent is not 
warranted.

Finally, the Board has considered the possibility of 
referring this case to the Director of the VA Compensation 
and Pension Service for possible approval of an 
extraschedular rating for the veteran's service-connected 
intervertebral disc syndrome.  However, the evidence does not 
show such an exceptional or unusual disability picture, with 
such related factors as marked interference with employment 
or frequent periods of hospitalization, as to render 
impractical the application of the regular schedular 
standards in rating that disability.  38 C.F.R. § 3.321(b)(1) 
(2005).  

In this regard, there is no evidence that the veteran has 
been hospitalized during the appeal period for his service-
connected back disorder.  While the veteran has been retired 
for many years, it must be emphasized that VA disability 
ratings are not job specific.  They represent as far as can 
practicably be determined the average impairment in earning 
capacity as a result of diseases or injuries encountered 
incident to military service and their residual conditions in 
civilian occupations.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations of 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Absent competent evidence 
to the contrary, the Board finds no reason for further action 
under 38 C.F.R. § 3.321(b)(1).

VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  The VCAA imposed on VA 
certain notice and assistance duties.  See also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  In Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004), the U.S. Court 
of Appeals for Veterans Claims (Court) held that a VCAA 
notice must inform a claimant of any information and evidence 
not of record (1) needed to substantiate the claim; (2) VA 
will seek to provide; and (3) the claimant is expected to 
provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").

As for the duty to notify, in September 2003, April 2004, and 
November 2004 letters, VA notified the veteran of the basic 
elements of claims for higher evaluations, and informed him 
that, if he provides information about the sources of 
evidence or information pertinent to the elements of the 
claim (including medical records, employment records, records 
from other federal agencies), VA would make reasonable 
efforts to obtain the records from the sources identified.  
Supplemental statements of the case also advised him of 
changes in the law with regard to spine disorders.  The 
letters also informed him that he ultimately is responsible 
for substantiating his claim even though the law requires VA 
assistance in claim substantiation, and that he can submit 
relevant evidence on his own.  With respect to the fourth 
element of a valid VCAA notice, the 2004 letters specifically 
notified the veteran that he could submit any pertinent 
evidence in his possession.

Given the foregoing, the Board is satisfied that the veteran 
has been adequately informed of all four elements of a valid 
VCAA notice.  He was notified of what the evidence must show 
to result in higher evaluations, and was on notice throughout 
the appeal through the pertinent rating decision, statement 
of the case, supplemental statements of the case, and VCAA 
letters why the claim remains denied.  He was told about his 
and VA's respective claim development responsibilities.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The duty to assist 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  

Here, the RO obtained the veteran's service medical records 
and VA treatment records and associated them with the claims 
folder.  In addition, five VA examinations with medical 
opinions were developed.  As noted above, the veteran was 
advised in the April 2004 remand that he needed to current 
authorizations for two private treatment providers, Drs. 
Acquaro and Buchanan, if he wanted those record developed by 
VA; however he failed to provide that information and he did 
not submit those records himself.  Consistent with the remand 
order, the VA Appeals Management Center sent him the April 
2004 letter asking him to provide the current authorizations 
so VA could develop these treatment records.  

Unfortunately, the record does not reflect any return 
communication from him or his accredited representative which 
provides the necessary current authorizations.  In fact, in 
May and December 2004, the veteran requested that his case 
proceed as he had nothing additional to submit.  Accordingly, 
no further attempt has been made to develop such records.  
The Board finds that the duty to assist was met; nothing in 
the record indicates that relevant evidence exists, but is 
missing from the record due to inaction of VA inconsistent 
with VCAA.




ORDER

Entitlement to a disability rating in excess of 20 percent 
for the veteran's degenerative disc disease of the thoracic 
and lumbar spine, on appeal from the initial grant of service 
connection, for the period prior to July 8, 1997, is denied.

Entitlement to a disability rating in excess of 40 percent 
for the veteran's degenerative disc disease of the thoracic 
and lumbar spine, on appeal from the initial grant of service 
connection, for the period on or after July 8, 1997 and prior 
to January 19, 2005, is denied.

Entitlement to a disability rating in excess of 60 percent 
for the veteran's degenerative disc disease of the thoracic 
and lumbar spine, on appeal from the initial grant of service 
connection, for the period on or after January 19, 2005, is 
denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


